DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art references are Sullivan (US 2017/0260634 A1) and Allan et al. (US 2010/0329938 A1).
Regarding claim 1, Sullivan discloses a method and apparatus for carrying out highly efficient switching inductive magnetic Enhanced Exothermic Reactions (EERs) on the surface of electrodes with a conductive electrically heated lithium-polymer electrolyte with switching magnetic fields while under hydrogen loading pressures to produce a second exothermal electrode surface and/or plasma heat reaction to heat a fluid, gas, or heat thermoelectric modules to produce electricity and store energy, while producing a cross-linked carbon graphene by-product at elevated temperatures using an auger to pump and transport the electrolyte fuel in a continuous or intermittent process or a onetime use (see Abstract).
Allan et al. discloses a housing (120), a reaction zone (118), a selected biomass material (112), an induction coil (130), an alternating electrical current (132), and an alternating magnetic field (134) (see figures 1A-C and paragraphs 0031-0035).
The prior art references fail to disclose or suggest a method for inducing a magnetic field in an exothermic reactor to trigger an exothermic reaction, the exothermic reactor comprising a vessel and one or more reaction materials, the reactor maintaining a pressure and a temperature and being surrounded by one or more coils, the method comprising: supplying a current to the one or more coils, wherein the strength of the current is determined based on a desired characteristic of the magnetic field; and switching off the current after a first time period; wherein the desired characteristic of the magnetic field and the first time period are determined to trigger the exothermic reaction and wherein the desired characteristic of the magnetic field and the first time period are dependent on the type of the exothermic reactor.
Claims 2-12 depend on claim 1. 
Regarding claim 13, Sullivan discloses a method and apparatus for carrying out highly efficient switching inductive magnetic Enhanced Exothermic Reactions (EERs) on the surface of electrodes with a conductive electrically heated lithium-polymer electrolyte with switching magnetic fields while under hydrogen loading pressures to produce a second exothermal electrode surface and/or plasma heat reaction to heat a fluid, gas, or heat thermoelectric modules to produce electricity and store energy, while producing a cross-linked carbon graphene by-product at elevated temperatures using an auger to pump and transport the electrolyte fuel in a continuous or intermittent process or a onetime use (see Abstract).
Allan et al. discloses a housing (120), a reaction zone (118), a selected biomass material (112), an induction coil (130), an alternating electrical current (132), and an alternating magnetic field (134) (see figures 1A-C and paragraphs 0031-0035).
The prior art references fail to disclose or suggest an apparatus for inducing a magnetic field in an exothermic reactor to trigger an exothermic reaction, the exothermic reactor comprising a vessel, one or more reaction materials, the exothermic reactor maintaining a temperature and a pressure, said apparatus comprising: one or more coils positioned in the surround of the exothermic reactor; one or more power supplies for supplying one or more currents to the one or more coils; wherein the one or more power supplies are configured to: supply the currents to the one or more coils, wherein the strength of each of the currents is determined based on a desired characteristic of the magnetic field; and switch off the currents after a first time period; wherein the desired characteristic of the magnetic field and the first time period are determined to trigger the exothermic reaction and wherein the desired characteristic of the magnetic field and the first time period are dependent on the type of the exothermic reactor.
Claims 14-24 depend on claim 13.

Conclusion
This application is in condition for allowance except for the following formal matters: 

Specification
The disclosure is objected to because of the following informalities: The examiner suggest amending the first paragraph of the specifications as follows:
[001]	This application is a continuation of International Application No. PCT/US18/45305, now WO/2019/032415, filed on August 6, 2018, entitled "METHODS AND APPARATUS FOR TRIGGERING EXOTHERMIC REACTIONS USING AC OR DC ELECTROMAGNETICS", which claims priority to U.S. Provisional Patent Application No. 62/542,022 filed on August 7, 2017, entitled "METHODS AND APPARATUS FOR TRIGGERING EXOTHERMIC REACTIONS USING AC OR DC ELECTROMAGNETICS", the entire contents of which are incorporated by reference herein.
 Appropriate correction is required.

Claim Objections
Claim 13 objected to because of the following informalities:  The examiner suggests amending “one or more coils positioned in the surround of the exothermic reactor,” (see line 5) to “one or more coils positioned such that the one or more coils surround the exothermic reactor”.  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774